Citation Nr: 0915777	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-21 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for lumbar myofascial pain 
secondary to early spondylosis, evaluated as 10 percent 
disabling from January 1, 2005 to February 14, 2008, and 
evaluated as 20 percent disabling forward.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 
1996.

The instant appeal arose from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Reno, Nevada, which denied the claims on appeal.  

In May 2007, the Veteran testified at a hearing before the 
undersigned.  A transcript of the hearing is associated with 
the claims folder.  The appeal was remanded by the Board in 
June 2008 for additional development.  That development has 
been completed and appeal has been returned to the Board for 
a final decision.  


FINDING OF FACT

Since January 1, 2005, the Veteran's lumbar spine disability 
is manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, 
paralumbar spasms, and radiating pain to the left lower 
extremity; there is no objective evidence of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
higher, for the Veteran's lumbar spine disability have been 
met since January 1, 2005.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2008).

2. The criteria for a separate 10 percent evaluation for 
neurologic manifestations of the Veteran's lumbar spine 
disability, left lower extremity, have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.123, 4.124, 4.124a; Diagnostic Codes 8520-8529 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2008).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In this case, the Veteran was sent a letter in July 2008 
specifically addressing the Vazquez-Flores requirements.  
Moreover, to the extent that this notice was in any way 
deficient as to content or timing, it is acknowledged that 
such error is presumed prejudicial.  Here, however, any 
presumption of prejudice is overcome.  Indeed, the Veteran 
was provided with correspondence regarding what was needed to 
support his claim.  Specifically, the July 2008 and January 
2009 supplemental statements of the case set forth the 
diagnostic criteria for the disability at issue and also 
included the provisions of 38 C.F.R. §§ 3.321 and 4.1, which 
reference impairment in earning capacity as a rating 
consideration.  Furthermore, a January 2007 Dingess letter 
apprised the Veteran of the need to show the nature and 
symptoms of his condition and the impact of his disability on 
his employment.  Based on the above, the veteran can be 
expected to understand what was needed to support his claim, 
including the impact of his disability on his daily life and 
ability to work.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his post- 
service reports of VA treatment and examinations.  Moreover, 
his statements in support of his claim are of record.  He has 
also been afforded a hearing.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to his claim.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Procedural History

The Veteran is claiming entitlement to increased ratings for 
lumbar myofascial pain secondary to early spondylosis.  By 
way of procedural history, the RO initially awarded service 
connection for lumbar myofascial pain secondary to early 
spondylosis in a May 1996 rating decision.  At that time, the 
issue was characterized as a lumbosacral strain, and a 10 
percent rating was assigned.  That rating was subsequently 
increased to 40 percent in an April 2000 rating decision. The 
increase was effective September 23, 1999.  In the rating 
decision, the RO stated, "[s]ince there is a likelihood of 
improvement, the assigned evaluation is not considered 
permanent and is subject to a future review examination."  

In April 2004 such a review examination was conducted, and 
based on the results, in a June 2004 rating decision the RO 
proposed to reduce the Veteran's disability evaluation to 10 
percent.  The Veteran was sent a notice letter dated in June 
2004.  Such communication fully detailed the proposal to 
reduce his disability evaluation and apprised him that he had 
60 days to submit additional evidence to show that a 
reduction was not appropriate.  

In July 2004 the Veteran expressed his disagreement with the 
proposal and made a claim for an increased rating. (Emphasis 
added).  Additional medical evidence was received, including 
a second VA examination in September 2004, and based on this 
evidence the reduction was implemented in an October 2004 
rating decision, effective January 1, 2005.  The Veteran 
appealed this October 2004 decision.  In a September 2007 
decision, the Board denied the Veteran's appeal, and 
determined that the reduction in evaluation to 10 percent, 
effective January 1, 2005, was warranted.  The Board also 
remanded the Veteran's increased rating claim, which was 
separate and distinct from the reduction claim, for further 
development.  

In a June 2008 rating decision, the RO increased the 
Veteran's disability rating to 20 percent, effective February 
14, 2008.  In general, where the RO assigns a higher rating, 
but less than the maximum available benefit, this does not 
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 
(1993).  Thus, in accordance with AB v. Brown, the Veteran 
will be presumed to be seeking the highest rating available.  
As such, the claim remains in appellate status, and the 
issues on appeal have been properly characterized as 
indicated on the cover page of this decision. 

Disability Ratings

The Veteran seeks higher ratings for his spine disability.  
He states that his physical condition has deteriorated and 
that he is in constant back pain.  In particular, he contends 
that continues to experience escalation of all of his low 
back symptoms and that activities of prolonged walking, 
sitting, and standing increase such symptomatology.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


General Rating Formula for Diseases and Injuries of the Spine

Throughout the rating period on appeal, the Veteran's spine 
disability has been rated by analogy under DC 5299-5240.  
Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides that a 10 percent evaluation is warranted 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

Finally, under 38 C.F.R. § 4.40, functional loss may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant on motion.  Disability of 
the musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Entitlement to an increased rating for lumbar myofascial pain 
secondary to early spondylosis, evaluated as 40 percent 
disabling, prior to January 1, 2005.

The Veteran's claim for an increased rating for his low back 
disability was raised in his notice of disagreement to a 
proposed reduction in rating, received by the RO in July 
2004.  The Board decision of September 2007 confirmed the RO 
decision to reduce the Veteran's rating from 40 percent to 10 
percent effective January 1, 2005.  The question on appeal 
here is whether an increased rating for the Veteran's low 
back disorder is warranted from January 1, 2005, forward.  

The service treatment records show that the veteran sustained 
multiple injuries to his back during his 20-years of active 
service.  He first experienced low back pain in 1981, once 
without trauma and once following a motor vehicle accident.  
He later experienced pain after moving furniture and playing 
basketball which was exacerbated after jumping off a truck.  
His retirement examination shows a diagnosis of recurrent low 
back pain.  As noted previously, service connection for his 
low back disorder was granted with a 10 percent rating 
effective from May 1996.  This rating was increased in 1999 
for severe limitation of motion of the lumbar spine.  As 
noted above, this rating was reduced effective January 1, 
2005.  

A VA examination in April 2004 revealed forward flexion of 
the Veteran's lumbar spine to 90 degrees; extension to 30 
degrees; left and right lateral flexion to 30 degrees; and 
left and right lateral rotation to 45 degrees.  Similarly, A 
September 2004 VA examination revealed forward flexion to 84 
degrees; extension to 30 degrees; left and right lateral 
flexion to 30 degrees; and left and right lateral rotation to 
30 degrees.  These VA examination reports demonstrate that 
the Veteran's thoracolumbar spine was capable of almost full 
flexion, extension, lateral rotation, and lateral flexion.  
Moreover, there was no evidence of record demonstrating 
either favorable or unfavorable ankylosis of the Veteran's 
thoracolumbar spine.  This was the evidence used to reduce 
the assigned rating for the low back disability to 10 percent 
and, as noted, that reduction has been found to be proper by 
the Board in its decision of September 2007.  

As noted above, in order to achieve the next higher rating of 
20 percent, the evidence must demonstrate forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 

In the present case, the Board finds that the evidence 
supports the next-higher, 20 percent disability rating from 
January 1, 2005, to the present.  

A VAMC treatment record from December 2005 reflected that the 
Veteran had full range of motion with pain and tenderness 
around 20 degrees of flexion; he was able to flex to 100 
degrees, with pain at the lower back and radiating down the 
legs.  Lateral rotation and extension were intact.  Straight 
leg raises were positive at 20 degrees.  There were no other 
pertinent range of motions findings noted at that time.  

Upon VA examination in August 2006, the Veteran complained of 
increasing low back pain with radiation to the left lower 
limb.  He described the pain as constant and sharp.  He 
reported that the intensity varied from a 7/10 to 9/10 on the 
pain scale.  Activities of prolonged walking, sitting, and 
standing increased his symptoms.  He stated that he felt 
weaker, and that his endurance had decreased.  

Objectively, the Veteran had forward flexion of the lumbar 
spine to 40 degrees; extension to 20 degrees; right lateral 
flexion to 20 degrees; left lateral flexion to 15 degrees; 
and right and left lateral rotation to 20 degrees.  The spine 
did have pain throughout all movements; however, the examiner 
could not identify any objective evidence of painful motion, 
although tenderness and muscle spasm were present. There was 
no apparent additional functional impairment or loss of 
motion due to pain or fatigue following repeated use.  With 
respect to gait and posture, the examiner noted that the 
Veteran walked in a guarded manner, but that he did not have 
a limp or antalgic gait.  There were no abnormal postural or 
fixed deformities.  

Upon VA examination in February 2008, the Veteran reported 
increasing symptomatology, which included low back pain, 
stiffness, and radiating pain in both legs.  He described the 
pain as constant and sharp, exacerbated by bending, turning, 
twisting, and prolong standing.  The symptoms were reported 
as constant with flare-ups occurring from time to time.  He 
reported that he had missed up to 7 days of work in the past 
year due to lower back pain.  The Veteran indicated that his 
gait was not unstable and that he has not had any falls, but 
that his left leg frequently felt weak.  

Objectively, the Veteran had forward flexion of the lumbar 
spine to 85 degrees, with pain at 55 degrees; extension to 30 
degrees; right lateral flexion to 30 degrees; left lateral 
flexion to 25 degrees; and right and left lateral rotation to 
30 degrees.  The Veteran complained of pain during all 
movements with lateral flexion and rotation.  With respect to 
objective evidence of painful motion, the examiner noted 
minimal palpatory tenderness, muscle spasms, and guarding.  
After repetitive usage, the Veteran did develop a change in 
gait; there were no changes in spinal contour, and fixed 
deformities were noted.  

Based on the clinical findings outlined above, the Veteran is 
entitled to the next higher rating of 20 percent for his 
lumbar spine disability, as of January 1, 2005.  In 
particular, the range of motion findings as demonstrated in 
the August 2006 and September 2008 VA examinations, show that 
the Veteran's forward flexion was limited to 40 degrees and 
85 degrees (with pain occurring at 55 degrees), respectively.  
Such limitations of motion clearly meet the 20 percent 
criteria set forth in the general rating formula.  

Therefore, based on the award granted in the instant 
decision, a 20 percent rating is now in effect from January 
1, 2005 to the present.  The Board has considered whether a 
rating in excess of that amount is warranted under the 
general rating formula.  

In order to be entitled to the next-higher 40 percent 
evaluation, the evidence must demonstrate forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating. 38 C.F.R. § 4.71a, DC 5240.

In the present case, there is no support for assignment of 
the next-higher 40 percent evaluation under the general 
rating formula for any portion of the rating period on 
appeal.  Indeed, upon VA examination in August 2006, the 
Veteran had forward flexion of the lumbar spine to 40 
degrees; in February 2008, he had forward flexion of 85 
degrees, with pain at 55 degrees.  Again, flexion would have 
to be limited to 30 degrees to achieve a higher rating.  The 
Board acknowledges the VAMC treatment report of December 2005 
which noted full range of motion of the lumbar spine with 
pain commencing around 20 degrees.  However, despite such 
pain, there was no indication of functionality limited to 
extent consistent with the next-higher 40 percent rating 
criteria.  Indeed, despite the pain, his actual range of 
motion was still full.  Furthermore, the thorough spine VA 
examinations conducted in August 2006 and February 2008 
indicate limitation of forward flexion to no worse than 40 
degrees.  Moreover, there are no findings in the record 
suggestive of favorable or unfavorable ankylosis.  

The Board acknowledges that additional functional limitation 
due to factors such as pain, weakness, fatigability, and 
incoordination must be considered in evaluating 
musculoskeletal disabilities. See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, supra. 

In this regard, the Veteran reported at his May 2007 hearing 
that he has he missed work several times throughout the year 
due to his back pain.  During both VA examinations in August 
2006 and February 2009, he complained of increased 
symptomatology, including stiffness, radiating pain, and 
weakness in the legs.  He also stated that his daily 
activities had not been affected, but that his recreational 
activities had been greatly diminished.  Objectively, the 
August 2006 VA examiner found no apparent additional 
functional impairment or loss of motion due to pain or 
fatigue following repeated.  Similarly, the February 2008 
examiner stated that there was no additional functional 
impairment following repetitive use under clinical 
conditions.  Although he anticipated that repetitive use of 
the lumbar spine would cause additional loss of range of 
motion by 30 degrees (demonstrated by the forward flexion of 
85 degrees, with pain occurring at 55 degrees, as noted 
above), such limitation of motion has already been 
contemplated by the currently assigned 20 percent disability 
rating.  Overall, the competent evidence simply does not show 
that such pain has resulted in additional functional 
limitation such as to find that his disability picture most 
nearly approximates the next-higher 40 percent rating.

In sum, giving due consideration to the provisions under 38 
C.F.R. § 4.59, as well as due consideration to the provisions 
of 38 C.F.R. §§ 4.7 and 4.40, the medical evidence of record 
shows that the Veteran's orthopedic spinal symptomatology 
does not approximate the schedular criteria for an evaluation 
in excess of 20 percent from January 1, 2005, to the present.  
As noted, the pain and functional limitations caused by the 
Veteran's lumbar spine disability are contemplated in the 
evaluation for the orthopedic symptomatology of the lumbar 
spine that is represented by the 20 percent rating.  

The Board has also considered whether an increased rating is 
warranted based on incapacitating episodes for any portion of 
the rating period on appeal.  Indeed, under DC 5243, a 40 
percent evaluation applies where the evidence demonstrates 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.

Note (1) to the new version of DC 5243 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to DC 5243, having a total duration of at 
least 4 weeks but less than 6 weeks during a previous 12- 
month period.  As such, an increased rating based on 
incapacitating episodes is not warranted at any time during 
the rating period on appeal. 

Separate neurological ratings

Note (1) of the general rating formula instructs the rater to 
separately evaluate any associated objective neurologic 
abnormalities under an appropriate Diagnostic Code. 

In the present case, the evidence does indicate neurologic 
symptomatology throughout the entire time period on appeal.  
For example, during the April 2004 VA examination, the 
Veteran complained of radiating low back pain to the left 
lower extremity.  Although the neurological examination 
revealed normal sensory and motor reflexes, a lumbar spine x-
ray showed narrowing of the intervertebral disc space.  The 
pertinent diagnosis was chronic low back pain, due to 
degenerative spondylosis and disc disease, with on and off 
radiation to the left lateral thigh, but no radiculopathy.  

A VAMC treatment record from December 2005 showed positive 
leg raises at 20 degrees; the Veteran again complained of 
radiating pain in the left leg/thigh.  The pertinent 
diagnosis was multifactorial multilevel spinal canal 
stenosis, with nerve root encroachment, now causing leg 
weakness. (Emphasis added).  The Veteran was referred to a 
neurosurgeon at that time.  

VA examination in August 2006 revealed complaints of 
increasing back pain, with radiation to the lower left limb.  
Sensory and motor examinations were within normal limits; 
however, the straight leg tests were positive bilaterally.  
The pertinent diagnosis was chronic bilateral low back pain 
due to degenerative spondylosis, and disc disease, with off 
and on radiation to the left lateral thigh, but no 
radiculopathy.  

Finally, upon VA examination in February 2008, the Veteran 
reported increased radiating pain.  The examiner found 
symptomatology of left radiculitis, although there were no 
clinical signs of radiculopathy.  

Resolving any reasonable doubt in favor of the Veteran, with 
respect to the left lower extremity only, the Board finds 
that the medical evidence detailed above allows for a finding 
of mild neurological manifestations of the service-connected 
low back disability.  As the medical evidence does not 
specifically state which nerve(s) are affected by the 
Veteran's low back disability, the Board will simply apply 
the Diagnostic Code affording the highest possible rating 
evaluation for "mild" neurological symptoms.  In this 
manner, the Board satisfies its obligation to resolve all 
reasonable doubt in favor of the Veteran.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran is 
entitled to a separate 10 percent rating by analogy to 
Diagnostic Code 8520 for the neurologic manifestations of his 
service connected spine disability for the entire period on 
appeal.  

Although a separate 10 percent evaluation is warranted for 
the left lower extremity, there is no showing of moderate 
symptomatology such as to warrant a 20 percent rating.  In 
this regard, the Board notes that reflexes and sensory 
findings were consistently normal throughout the record.  
Accordingly, the evidence does not support a rating in excess 
of 10 percent for the left lower extremity neurological 
manifestations of the low back disability.  

Conclusion

In sum, the Board finds that the Veteran is entitled to a 20 
percent rating from January 1, 2005, to the present.  
Additionally, the evidence warrants a separate 10 percent 
rating for the left lower extremity neurologic manifestations 
of the Veteran's low back disability for the entire time 
period on appeal.  In reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert, supra.  
ORDER

Entitlement to a 20 percent disability rating, but no higher, 
for the lumbar spine disability beginning January 1, 2005, is 
granted.  

A separate 10 percent rating for neurologic manifestations of 
the Veteran's lumbar spine disability, left lower extremity, 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


